Title: From John Adams to James Monroe, 19 June 1819
From: Adams, John
To: Monroe, James



dear Sir
Quincy June 19 1819

For the last twenty years I have made it a rule to interfere as little as possible with public affairs. but an occation now presents in which I think it my duty to make a frank, a Candid, a Submissive representation to you—if the Treaty with Spain returns ratifyed there will be commissioners appointed to adjust the claims for Spoilations on our Commerce—there is a Gentleman who I recommend to your consideration a Gentleman whose name is Samuel Adams Wells—he is a Grand Son of Samuel Adams the late Governour of Massachusetts whose name is extinct in his line—he left but one Child and that a daughter it is for the Son of that daughter, I now solicit your attention examination, and enquiry. he is a Gentleman who has a turn for business and a Taste for Literature—he has traveled in many parts of Europe—he was breed a Merchant and is well skilled in the profession—he is particularly acquainted with the Spoilations—his Moral Civil and political Character is without a Stain—
The Merits and  services, and Sacrifices, and Sufferings of his G. F. are beyond all Calculation—a Systematic course has been pursued for thirty Years to run him down—If the American Revolution therefore was a blessing and not a curse—the name and Character of Samuel Adams ought to be preserved. it will bear a Strict and Critical examination—even the inveterate malice of his Enemies—I therefor recommend Samuel Adams Wells to you as a Commissioner to adjust these Claims—the appointment will be highly gratifying to the Whigs though it will be extremely mortifying to the Anglomanian Tory’s through out New England—and all through out all the other States in North Americ—
Thus Sir I have discharged my duty according to my Conscientious Sense of it—and I shall submit to your decision whose right it is—with perfect acquiescence—
I am Sir notwithstanding former difference’s of opinion with sincere Esteem and great Respect your / most obident and most humble Servant
John Adams